Exhibit 10.7

THE FRESH MARKET, INC.

SECOND AMENDED AND RESTATED

SHADOW EQUITY BONUS AGREEMENT

THIS SECOND AMENDED AND RESTATED SHADOW EQUITY BONUS AGREEMENT, is entered into
as of the [date], by and between THE FRESH MARKET, INC., a North Carolina
corporation (“TFM”) and [employee name], a [state of residence] resident (the
“Employee”).

W I T N E S S E T H:

WHEREAS, the Employee is a valued employee of TFM whose services have
contributed to the success and growth of the business of TFM; and

WHEREAS, TFM and the Employee previously have entered into one or more
agreements (the “Earlier Agreement(s)”) pursuant to which TFM awarded the
Employee one or more “Shadow Equity Bonus Awards” that are now outstanding
and/or amended one or more such agreements;

WHEREAS, the parties desire to supersede the Earlier Agreement(s) with this
Agreement in order to clarify their intent;

NOW THEREFORE, in consideration of the mutual representations, covenants and
conditions hereinafter set forth, the parties do hereby agree as follows:

1. Purpose. TFM wishes to provide a means by which a portion of the Employee’s
compensation will be determined by the future growth and profitability of TFM.

2. Grant of Shadow Equity Bonus Awards. Pursuant to the Earlier Agreement(s),
TFM heretofore awarded the Employee Shadow Equity Bonus Awards that are now
outstanding as shown on Exhibit A attached hereto. In addition, at any time
hereafter, TFM, in its sole discretion, by action of the Board of Directors of
TFM, may award additional Shadow Equity Bonus Awards to the Employee. For
purposes of this Agreement, “Shadow Equity Bonus Award” shall mean each
outstanding Shadow Equity Bonus Award that previously has been awarded Employee
as shown on such Exhibit A and any additional Shadow Equity Bonus Awards that
may TFM may hereafter award Employee and the “Effective Date” of a Shadow Equity
Bonus Award shall be January 1 of the year in which the Shadow Equity Bonus
Award was or is awarded.

3. Vesting of Shadow Equity Bonus Award. Each Shadow Equity Bonus Award of the
Employee that has not theretofore expired under Paragraph 5 of this Agreement
shall vest upon the date of the earliest to occur of the following (the “Vesting
Date”) with respect to such Shadow Equity Bonus Award:

 

  (i) TFM terminates its employment of the Employee because of the Employee’s
Disability as defined in Paragraph 6 of this Agreement; or



--------------------------------------------------------------------------------

  (ii) the Employee dies while employed by TFM; or

 

  (iii) except as otherwise provided in this Paragraph 3, the fifth Anniversary
Date of the Shadow Equity Bonus Award, but only if the Employee remains employed
by TFM from the date of this Agreement up to and including such fifth
Anniversary Date; or

 

  (iv) a Sale of TFM occurs but only if the Employee remains employed by TFM
from the date of this Agreement up to the date on which such Sale of TFM occurs.

If the Employee is age sixty (60) or older on the Effective Date of the Shadow
Equity Bonus Award, the following clause (iii) shall be substituted in lieu of
clause (iii) above with respect to such award if (and only if) TFM has notified
the Employee of such substitution at or prior to the time of the award:

 

  “(iii) the Employee’s sixty-fifth (65th) birthday, but only if the Employee
remains employed by TFM from the date of this Agreement up to and including such
birthday; or”

For purposes of this Agreement, “Anniversary Date” means an anniversary of the
Effective Date of the Shadow Equity Bonus Award as defined in Paragraph 2 of
this Agreement.

For purposes of this Agreement, a “Sale of TFM” means the acquisition of all or
substantially all of the assets of TFM or a transaction as a result of which the
Berry Parties hold less than fifty percent (50%) of the equity interests in TFM,
in each case, whether by means of a sale, share offering, share exchange,
merger, consolidation, or other transaction; provided, however, that a “Sale of
TFM” shall not include any transaction if immediately after the transaction one
or more Berry Parties directly or indirectly control the acquirer of such assets
or equity interests. For purposes of the foregoing, “Berry Parties” means Ray D.
Berry, existing and future lineal descendants of Ray D. Berry, existing and
future spouses of Ray D. Berry or of such descendants, and existing and future
trusts for the benefit in whole or in part of any one or more of the foregoing
persons, and “control” means the ability to determine the persons who direct the
management of the acquirer.

4. Payment Upon Vesting.

(a) Amount. The amount payable to the Employee (or the Employee’s beneficiary
designated pursuant to Paragraph 7 of this Agreement) upon vesting of a Shadow
Equity Bonus Award under Paragraph 3 of this Agreement shall be the amount
determined under the following formula:

Cash Base Amount plus (Cash Base Amount multiplied by EBITDA Percentage
Increase)

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, the “Cash Base Amount” for a Shadow Equity Bonus
Award shall be the amount shown on Exhibit A for such award or in the case of a
subsequent Shadow Equity Bonus Award not listed on Exhibit A the amount
specified by TFM when making such award.

For purposes of this Agreement, “EBITDA Percentage Increase” shall mean the
fraction, expressed as a percentage rounded to the nearest one percent, (A) the
numerator of which is the amount obtained by subtracting (i) TFM’s average
annual EBITDA for TFM’s three fiscal years ended immediately prior to the
Effective Date of the Shadow Equity Bonus Award from (ii) TFM’s average annual
EBITDA for TFM’s three fiscal years ended immediately prior to the Vesting Date
of the Shadow Bonus Equity Award, and (B) the denominator of which is TFM’s
average annual EBITDA for TFM’s three fiscal years ended immediately prior to
the Effective Date of the Shadow Equity Bonus Award. If the amount of the
numerator is zero or negative, then the EBITDA Percentage Increase shall be zero
for purposes of applying the formula above.

For purposes of this Agreement, the term “EBITDA” shall be defined as TFM’s
earnings before interest expense, tax expense and depreciation and amortization
expenses for the applicable full fiscal year derived from the financial
statements of TFM audited by TFM’s outside audit firm, excluding therefrom store
closing expenses from years prior to the date hereof, share-based compensation
and related payroll expenses incurred in connection with the vesting of stock
options granted by a stockholder of TFM prior to the initial public offering and
any offering charges or expenses relating to any sale or offering of the equity
of TFM pursuant to the terms of a registration rights agreement between TFM and
any selling stockholders; provided however, that the Board of Directors of TFM
or the Compensation Committee of TFM may, in its discretion, exclude from such
determination any item it deems necessary or appropriate. Such determination (as
adjusted by the Board of Directors of TFM or the Compensation Committee of TFM)
shall be conclusive and binding for purposes of this Agreement in the absence of
actual fraud either in such determination or in the information on which such
determination is based that in either case materially affects the amount of
EBITDA.

(b) Payment. The amount payable to the Employee upon the vesting of a Shadow
Equity Bonus Award determined as provided in Paragraph 4(a) shall be paid in one
lump sum to the Employee, the Employee’s estate, or the Employee’s beneficiary
or beneficiaries, not later than the sixtieth (60th) day following the later to
occur of (i) the Vesting Date, or (ii) the date on which TFM receives its
audited financial statements for its fiscal year ended immediately prior to the
Vesting Date, provided that in no event shall payment be made later than the
later of (A) the fifteenth (15th) day of the third month following the end of
the Employee’s taxable year in which the Vesting Date occurs or (B) the
fifteenth (15th) day of the third month following the end of TFM’s taxable year
in which the Vesting Date occurs.

(c) Example. An example illustrating how a Shadow Equity Bonus Award is
determined is set forth in Exhibit B attached hereto. Such example is included
for illustration purposes only and no representation or warranty or other
implication shall be drawn from any of the assumed facts.

 

3



--------------------------------------------------------------------------------

5. Expiration. Each Shadow Equity Bonus Award of the Employee that has not
theretofore vested under Paragraph 3 of this Agreement shall automatically
expire upon the Employee ceasing to be employed by TFM for any or no reason
whatsoever other than (i) TFM’s termination of employment because of the
Employee’s Disability as defined in Paragraph 6 of this Agreement, (ii) a
cessation of employment occurring because Employee dies, or (iii) the Employee
becomes employed by an acquirer of all or substantially all of the assets of TFM
in a transaction that does not constitute a Sale of TFM as defined in Paragraph
3 of this Agreement and such acquirer assumes TFM’s obligations in this
Agreement. A Shadow Equity Bonus Award that expires under this Paragraph 5 may
never thereafter vest, and the Employee shall not be entitled to any payment
under Paragraph 4 of this Agreement or any other compensation, right or benefit
whatsoever with respect to an expired Shadow Equity Bonus Award.

6. Disability. The Employee shall be deemed subject to “Disability” for purposes
of this Agreement only upon a good faith determination by the Board of Directors
of TFM that the Employee is subject to a physical and/or mental impairment that
prevents the Employee from performing the essential functions of the Employee’s
employment with TFM with or without reasonable accommodation.

7. Designation of Beneficiaries. The Employee may file with TFM a notice in
writing designating one or more beneficiaries to whom payments otherwise due to
the Employee hereunder shall be made in the event of the Employee’s death. The
Employee shall have the right to change the beneficiary or beneficiaries so
designated from time to time; provided, however, that no change shall become
effective until received in writing by TFM. In the event that no such written
designation is made by the Employee, the Employee shall be deemed to have
designated the Employee’s estate as such beneficiary.

8. Non-Alienation of Benefits. The benefits provided by this Agreement are
granted by TFM as a fringe benefit to the Employee. No right or benefit under
this Agreement shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under this Agreement
shall be void. No right or benefit hereunder shall in any manner be liable for
or subject to the debts, contracts, liabilities or torts of the person entitled
to such benefits. If the Employee or beneficiary hereunder shall become
bankrupt, or attempt to anticipate, alienate, sell, assign, pledge, encumber, or
charge any right or benefit hereunder, then such right or benefit shall, in the
discretion of the Board of Directors of TFM, cease and terminate, and in such
event, TFM may hold or apply the same or any part thereof for the benefit of the
Employee or the Employee’s beneficiary, spouse, children or other dependents, or
any of them, in such manner and in such amounts and proportions as the Board of
Directors may deem proper.

9. No Trust Created. The obligations of TFM to make payments hereunder shall
constitute an unsecured liability of TFM to the Employee. Such payments shall be
made from the general funds of TFM, and TFM shall not be required to establish
or maintain any special or separate fund, or otherwise to segregate assets to
assure that such payment shall be made, and neither the Employee nor the
Employee’s

 

4



--------------------------------------------------------------------------------

designated beneficiaries or estate shall have any interest in any particular
asset of TFM by reason of its obligations hereunder. Nothing contained in this
Agreement shall create or be construed as creating a trust of any kind or any
other fiduciary duty of TFM to the Employee or any other person.

10. No Additional Rights. Nothing contained in this Agreement shall be construed
to:

 

  a. Give the Employee any right to be awarded any incentive compensation other
than as specifically provided for herein, except as may be awarded in the sole
discretion of the Board of Directors of TFM;

 

  b. Give the Employee any right whatsoever with respect to outstanding shares
of common stock of TFM;

 

  c. Give the employee any right to vote as a shareholder or otherwise on
matters respecting TFM;

 

  d. Give the Employee any right to inspect the books and records of TFM;

 

  e. Give the Employee any right to initiate legal proceedings on behalf of TFM;

 

  f. Give the Employee any proprietary interest in the business, income or
assets of TFM; or,

 

  g. Give the Employee any statutory or other right inuring to corporate
shareholders generally.

11. Right to Terminate Employment. Nothing in this Agreement shall confer upon
the Employee the right to continue in the employment of TFM or affect the right
of TFM to terminate the Employee’s employment at any time.

12. Rights of Employee. The Shadow Equity Bonus Awards do not represent shares
of capital stock of TFM or any interest therein. Neither the Employee nor any
person claiming by, through, or under the Employee shall have any of the rights
of a shareholder of TFM with respect to such Shadow Equity Bonus Awards.

13. Incapacity. If the Board of Directors of TFM shall find any person to whom
any payment is payable under this Agreement is unable to care for such person’s
affairs because of illness or accident or minority, any payment due (unless a
prior claim therefor shall have been made by a duly appointed guardian,
committee, or other legal representative) may be paid to the spouse of such
person, or in the case of a minor, to either natural parent of such minor. Any
such payment in full of all amounts due or to become due under this Agreement
shall be a complete discharge of the liabilities of TFM under this Agreement.

 

5



--------------------------------------------------------------------------------

14. Withholdings. Any payments made by TFM pursuant to this Agreement to the
Employee, the Employee’s estate, any beneficiary designated by the Employee, or
any other person or entity, shall be subject to any and all withholdings or
deductions for credit to the benefit of the Employee or the other recipient
thereof, of income, payroll or other taxes or other items (including any claims
or offsets due to TFM) determined in good faith in the discretion of the Board
of Directors of TFM as appropriate or necessary for such withholding or
deduction.

15. Benefits for Limited Number of Key Employees. It is understood and
acknowledged between the parties hereto that the benefits provided by the
Agreement represent a fringe benefit to the Employee as a key employee of TFM,
and are offered to the Employee as part of a “top hat” program of fringe
benefits being offered to the Employee; provided that neither the Employee, nor
any other employee of TFM, shall have any rights to any future offering of
deferred compensation or other fringe benefits by reason of this Agreement or by
reason of the fringe benefits offered to any other employee.

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of TFM, its successors and assigns, and the Employee, the heirs,
successors, representatives and assigns of the Employee, and the beneficiary or
beneficiaries of the Employee designated pursuant to Paragraph 7 of this
Agreement.

17. Construction; Arbitration. This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina. All controversies
relating to this Agreement, including but not limited to whether such
controversy is subject to arbitration, shall be resolved by binding arbitration
conducted in Greensboro, North Carolina under the North Carolina Revised Uniform
Arbitration Act and, to the extent permitted by such Act, the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association in effect at the time a demand for arbitration is made. The
arbitrator may award attorney’s fees and expenses. The arbitrator’s decision and
award shall be exclusive, final, and binding on the parties, and their
respective heirs, executors, administrators, successors, and assigns.

18. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, (i) this Agreement may be amended from time to time as TFM may
determine to be necessary or appropriate in order to avoid this Agreement from
resulting in the inclusion of any compensation in the gross income of the
Employee under Section 409A of the Internal Revenue Code of 1986 as amended from
time to time, and (ii) if any provision of this Agreement would otherwise result
in the inclusion of any compensation in the gross income of the Employee under
Code Section 409A as amended from time to time, then such provision shall not
apply and TFM, in its discretion, may apply in lieu thereof another provision
that (in the judgment of TFM) accomplishes the intent of this Agreement without
resulting in such inclusion.

19. Miscellaneous. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes the Earlier
Agreement(s) which are(is) hereby terminated, and this Agreement may not be
varied,

 

6



--------------------------------------------------------------------------------

modified or amended except pursuant to a written instrument duly executed by
both parties hereto or as provided in Paragraph 18 of this Agreement. It is
expressly understood and agreed, however, that this Agreement shall be
supplemental to, and shall not in any way modify, restrict or otherwise affect,
any qualified pension or retirement plan of TFM, disability plan, life insurance
plan, or split-dollar insurance plan providing benefits to the Employee or the
Employee’s beneficiaries. Waiver of any default or breach under this Agreement
or of any of the agreements executed pursuant hereto shall not constitute a
waiver of any prior or subsequent default or breach under this Agreement or any
of the agreements executed pursuant hereto. In the event any provision of this
Agreement or of any of the agreements executed pursuant hereto shall be
determined to be invalid or unenforceable, the remaining provisions of such
agreements shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have hereunto set their hands and affixed their
seals as of the day and year first-above written.

 

THE FRESH MARKET, INC. By:  

  /s/

                      , Its          Vice-President

 

ATTEST:

  /s/

                    , Its          Secretary

 

  /s/

  (Seal) Employee Name:  

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

Number of Shadow Bonus Equity Awards   

Year in Which Awarded

  

Cash Base Amount

                                                     

 

8



--------------------------------------------------------------------------------

EXHIBIT B

EXAMPLE

Assume that pursuant to a Shadow Equity Bonus Agreement dated April 30, 2004 the
Employee is granted one (1) Shadow Equity Bonus Award with an Effective Date of
January 1, 2004 and a Cash Base Amount of $10,000.00, that TFM’s average EBITDA
for TFM’s fiscal years ended December 31, 2001, December 31, 2002 and
December 31, 2003 is $19,000,000.00, that TFM’s average EBITDA for TFM’s fiscal
years ended December 31, 2006, December 31, 2007 and December 31, 2008 is
$58,000,000.00, and that the Employee remains employed by TFM through and
including January 1, 2009.

Under Paragraph 3, the Employee’s Shadow Equity Bonus Award vests on January 1,
2009 because the Employee has remained employed by TFM from the date of the
Shadow Equity Bonus Agreement up to and including the fifth Anniversary Date of
the Shadow Equity Bonus Award, which is January 1, 2009.

Under Paragraph 4(a), the amount payable to the Employee with respect to the
vested Shadow Equity Bonus Award would be determined under the following
formula:

Cash Base Amount + (Cash Base Amount x EBITDA Percentage Increase)

Under Paragraph 4(a) the EBITDA Percentage Increase would be calculated as
follows:

Average annual EBITDA for three fiscal years ended immediately prior to
Effective Date of Shadow Bonus Equity Award: $19,000,000.00

Average annual EBITDA for three fiscal years ended immediately prior to Vesting
Date of Shadow Bonus Equity Award: $58,000,000.00

 

($58,000,000.00-$19,000,000.00) / $19,000.00   = $39,000,000.00/$19,000,000.00  
=$39,000,000/$19,000,000   = 205%

The amount payable to the Employee would be calculated as follows:

$10,000.00 + ($10,000.00 x 2.05) = $30,500.00

This amount would be payable to the Employee as provided in Paragraph 4(b).

 

9